Citation Nr: 0006651	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic lung 
disorder.  

2.  Entitlement to service connection for a sinus disorder 
secondary to excoriated lesions of the arms and legs.  

3.  Entitlement to an increased evaluation for excoriated 
lesions of the arms and legs, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1969.  
This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a March 1996 rating 
decision of the Waco, Texas Regional Office (hereinafter 
"the RO") which denied service connection for a chronic 
lung disorder and for a sinus disorder secondary to 
excoriated lesions of the arms and legs.  A 10 percent 
disability evaluation was also continued for the veteran's 
service-connected excoriated lesions of the arms and legs.  
The veteran has been represented throughout this appeal by 
the Veterans of Foreign Wars of the United States.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for excoriated 
lesions of the arms and legs.  

3.  There is no competent evidence linking the veteran's 
present chronic lung disorder to his period of service.  The 
record contains no sufficiently probative evidence of an 
etiological relationship between the veteran's chronic lung 
disorder and his service-connected excoriated lesions of the 
arms and legs.  

4.  The veteran's chronic lung disorder is not recognized by 
the VA as casually related to exposure to herbicide agents 
used in Vietnam.  A direct casual connection between the 
veteran's chronic lung disorder and exposure to herbicide 
agents used in Vietnam has not been demonstrated.  

5.  The record contains no sufficiently probative evidence of 
an etiological relationship between the veteran's sinus 
disorder and his service-connected excoriated lesions of the 
arms and legs.  

6.  The veteran's excoriated lesions of the arms and legs 
have been reasonably shown to be productive of ulceration or 
extensive exfoliation or crusting and systemic or nervous 
manifestations, but no more.  


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
chronic lung disorder is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  

2.  The claim for entitlement to service connection for a 
sinus disorder secondary to excoriated lesions of the arms 
and legs is not well-grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1999).  

3.  The schedular criteria for a 50 percent evaluation for 
excoriated lesions of the arms and legs have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
Part 4, including §§ 4.3, 4.7 and Diagnostic Code 7806 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1995), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A 
review of the record indicates that the veteran's claim for 
an increased evaluation for his service-connected excoriated 
lesions of the arms and legs is well-grounded and that all 
relevant facts have been properly developed.  As discussed 
below, the Board finds that the veteran's claims for service 
connection for a chronic lung disorder and a sinus disorder 
secondary to excoriated lesions of the arms and legs are not 
well-grounded and that, therefore, there is no further duty 
to assist the veteran with development of such claims.  

I.  Service Connection for a Chronic Lung Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and bronchiectasis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 38 C.F.R. §§ 3.307, 3.309 
(1999).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Service 
connection is in effect for excoriated lesions of the arms 
and legs.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1999), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1999), as amended by 61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996), will be considered chronic.  38 U.S.C.A. 
§ 1101 (West 1991 & Supp. 1999); 38 U.S.C.A. §§ 1112, 1113, 
1116 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307(a) (1999), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1999), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (1999), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1999), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) (1999), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are also satisfied: 
chloracne or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996).

The diseases listed at 38 C.F.R. § 3.309(e) (1999), as amended 
by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 1996), 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999), as amended by 61 Fed. Reg., No. 217, 
57586-57589 (November 7, 1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).

The available service personnel records indicate that the 
veteran had active service from January 1966 to May 1969.  
Such records also reflect that he had eleven months and 
nineteen days of foreign and/or sea service.  The veteran is 
noted to have received the National Defense Service Medal, 
the Vietnam Service Medal with one Bronze Service Star and 
the Republic of Vietnam Campaign Medal.  The veteran's 
service medical records indicate that in March 1966, he was 
seen for complaints including a sore throat and temperature.  
It was noted that the veteran's lungs were essentially clear 
to percussion and auscultation.  The diagnoses included the 
need to rule out bronchopneumonia and strep pharyngitis.  A 
March 1966 report of a chest X-ray indicated that there was 
patchy, segmental pneumonitis of the right lower lobe with 
some consolidation.  There were fine nodular infiltrates in 
both lungs probably from the same disease.  At the time of 
the April 1969 separation examination, the veteran checked 
that he did not have a chronic cough and that he did not have 
shortness of breath.  The April 1969 examination report 
included a notation that the veteran's lungs and chest were 
normal.  

VA treatment records dated from February 1986 to February 
1992 indicated that the veteran was treated for several 
disorders.  The veteran underwent a VA general medical 
examination in February 1992.  It was noted that the veteran 
reported that he was crew chief stationed in Thailand and 
that a plane landed that had been spraying.  He stated that 
liquid was dripping from some nozzles and that he was exposed 
to the spray.  The veteran reported that he began breaking 
out in some kind of rash a few weeks after he was exposed to 
the liquid.  It was noted that the veteran reported that he 
had suffered a very bad cold for about two weeks.  The 
examiner reported that the veteran had a slight cough and 
some expiratory rhonchi in both lungs.  The examiner noted 
that the veteran did have bronchitis and an upper and lower 
respiratory infection.  There was normal expansion and 
excursion of the chest on inspiration and expiration.  The 
diagnosis was past history of possible exposure to herbicide 
Agent Orange with no evidence of chloracne.  

VA treatment records dated from June 1992 to August 1995 
referred to continued treatment.  A June 1992 entry noted 
that the veteran was seen for evaluation of an upper 
respiratory infection which had its onset in June 1992.  The 
impression was bronchitis.  A June 1992 radiological report, 
as to the veteran's chest, indicated an impression of acute 
pneumonia in the anterior segment of the right upper lobe.  
There was also a notation that mild chronic obstructive 
changes appeared to be present.  A subsequent June 1992 entry 
indicated an impression of bronchitis, improving.  An October 
1992 entry noted that the veteran complained of coughing and 
difficulty breathing in the reclined position.  The 
impression was chronic obstructive pulmonary disease, acute 
exacerbation.  A November 1992 entry also indicated an 
impression which included chronic obstructive pulmonary 
disease.  A March 1994 entry noted that a previous X-ray 
revealed that the veteran had some hyperinflation with the 
beginning signs of emphysema.  It was reported that the 
veteran had moderate restrictive ventilatory defect.  An 
October 1994 treatment report noted an assessment of 
bronchitis.  A January 1995 entry noted that the veteran 
reported that his breathing was getting worse.  An additional 
January 1995 entry noted that the veteran had chronic 
obstructive pulmonary disease.  

At the October 1996 hearing on appeal, the veteran testified 
that he had pneumonia in February 1966 when he was in the 
service before he went overseas.  He reported that he did not 
have any problems with his lungs after the pneumonia.  The 
veteran stated, however, that ever since he went to Thailand 
he had been coughing.  He reported that he first was treated 
for his lung condition maybe four or five years after 
service.  The veteran's wife reported that he first went to 
the VA in 1986.  The veteran reported that he had been taking 
medication and using an inhaler.  

VA treatment records dated from January 1996 to July 1996 
referred to continued treatment.  A July 1996 entry related 
an assessment which included chronic obstructive pulmonary 
disease.  

The veteran underwent a VA pulmonary examination in December 
1996.  The veteran reported that he had pneumonia in February 
of 1965.  He stated that in 1982 or 1983, he was examined 
because he was having some shortness of breath and was told 
that "half the lungs [were] gone".  The veteran noted that 
he was given inhalers and a pill to take at that time.  He 
reported that presently he could not breathe when he was in a 
recliner.  The examiner reported that the veteran appeared to 
have active chronic obstructive pulmonary disease, the 
natural course of which would include periodic exacerbations 
caused by infections or inflammation.  The diagnoses included 
chronic obstructive pulmonary disease, caused by longstanding 
use of cigarettes and nicotine abuse and history of 
pneumonia, distant, and unrelated to the present complaints.  

VA treatment records dated from January 1997 to August 1998 
indicated that the veteran continued to receive treatment.  A 
December 1997 entry indicated diagnoses including chronic 
obstructive pulmonary disease.  A May 1998 radiological 
report, as to the veteran's chest, indicated an impression of 
chronic obstructive pulmonary disease and healed 
granulomatous disease.  

At the October 1999 hearing before a member of the Board, the 
veteran testified that he had pneumonia for two weeks when he 
was in the service.  He indicated that he had a lot of 
coughing after service.  The veteran stated that no competent 
medical authority had ever informed him that his lung 
disorder was caused by his pneumonia.  He reported that he 
could hardly breathe and that if he walked too far he would 
get out of breath.  The veteran also indicated that he had 
worked in a position that involved a lot of dust flying as he 
worked in a mill cutting logs.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
chronic lung disorder became manifest or otherwise originated 
during his period of service or that bronchiectasis was 
manifested within one year of service separation.  The 
clinical and other probative evidence of record also fails to 
indicate an etiological relationship between the veteran's 
chronic lung disorder and his service-connected excoriated 
lesions of the arms and legs.  The Board notes that the 
veteran's service medical records indicate that he was seen 
in March 1966 for complaints including a sore throat and a 
temperature.  The diagnoses included the need to rule out 
bronchopneumonia and strep pharyngitis.  A March 1966 report 
of a chest X-ray noted that there was patchy, segmental 
pneumonitis of the right lower lobe with some consolidation.  
There were also fine modular infiltrates in both lungs 
probably from the same disease.  At the time of the April 
1969 separation examination, the veteran checked that he did 
not have  chronic cough and that he did not have shortness of 
breath.  The April 1969 examination report also included a 
notation that the veteran's lungs and chest were normal.  

The Board observes that the first clinical indication of a 
lung disorder, subsequent to service, was pursuant to a 
February 1992 VA general medical examination report which 
noted that the veteran had a slight cough and some expiratory 
rhonchi in both lungs.  The examiner noted that the veteran 
did have bronchitis and an upper and lower respiratory 
infection.  The diagnosis was past history of possible 
exposure to herbicide Agent Orange with no evidence of 
chloracne.  The diagnosis did not specifically refer to a 
lung disorder.  Additionally, a June 1992 treatment entry 
noted that the veteran was seen for evaluation of an upper 
respiratory infection which had its onset in June 1992.  The 
impression was bronchitis.  A June 1992 radiological report 
indicated an impression of acute pneumonia in the anterior 
segment of the right upper lobe.  There was also a notation 
that mild chronic obstructive changes appeared to be present.  
Subsequent VA treatment records indicated that the veteran 
was treated for variously described and diagnosed pulmonary 
disorders including bronchitis; chronic obstructive pulmonary 
disease; hyperinflation with the beginning signs of 
emphysema; and moderate restrictive ventilatory defect.  The 
Board observes that a December 1996 pulmonary examination 
report noted that the veteran reported that he had pneumonia 
in February 1965.  He stated that in 1982 or 1983, he was 
examined because he was having some shortness of breath and 
was told that "half of the lungs [were] gone".  The veteran 
reported that he could not breathe when he was in a recliner.  
The diagnoses included chronic obstructive pulmonary disease, 
caused by longstanding use of cigarettes and nicotine abuse 
and history of pneumonia, distant, and unrelated to the 
present complaints.  

The Board notes that the veteran has alleged in statements 
and testimony on appeal that his claimed chronic lung 
disorder originated either during his period of service or, 
in the alternative, was incurred as a result of his service-
connected excoriated lesions of the arms and legs.  The Board 
notes, however, that the veteran is not competent, as a lay 
person, to assert that a relationship exists between his 
period of service and such disorder, that such disorder is 
etiologically related to his service-connected skin disorder, 
or to otherwise assert medical causation.  See Grotveit v. 
Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).  The Board notes that the record is 
devoid of sufficiently competent evidence establishing that 
the veteran's chronic lung disorder became manifest or 
otherwise originated during his period of service.  The 
probative medical evidence simply fails to adequately 
establish any relationship or nexus between such disorder and 
the veteran's period of service.  See Caluza.  The examiner 
pursuant to the December 1996 pulmonary examination report 
indicated that the veteran's history of pneumonia was 
unrelated to his present complaints.  The clinical evidence 
of record also fails to satisfactorily indicate that such 
disorder is etiologically related to the veteran's service-
connected skin disorder.  There are no physician statements 
or treatment reports of record demonstrating any such 
relationship.  

The Board also observes that the veteran has alleged, 
alternatively, that he incurred a chronic lung disorder as a 
result of exposure to Agent Orange while serving in Vietnam.  
The Board notes that in light of the National Academy of 
Sciences report, entitled "Veterans and Agent Orange: Update 
1996," dated March 14, 1996, the Secretary has determined 
that:

[T]here is no positive association 
between herbicide exposure and 
hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, 
female reproductive cancers, breast 
cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and 
infertility, cognitive and 
neuropsychiatric disorders, 
motor/coordination dysfunction, chronic 
peripheral nervous system disorders, 
metabolic and digestive disorders, immune 
system disorders, circulatory disorders, 
respiratory disorders (other than certain 
respiratory cancers), skin cancer, 
gastrointestinal tumors, bladder cancer, 
brain tumors, and any other condition for 
which the Secretary has not specifically 
determined a presumption of service 
connection is warranted.  (emphasis 
added).

Although the veteran argues that his exposure to Agent Orange 
while in Vietnam, which can be presumed for a veteran who 
served in the Republic of Vietnam during the Vietnam era 
(38 C.F.R. § 3.307(a)(6)(iii) (1999), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996)), resulted in 
the development of his chronic lung disorder, his diagnosed 
lung disorders are not recognized as a disease attributable 
to Agent Orange exposure.  38 C.F.R. § 3.309(e) (1999), as 
amended by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 
1996).  Further, there is no competent medical evidence of 
record suggesting any connection between the veteran's 
claimed exposure to Agent Orange and his subsequent 
development of his chronic lung disorder.  Therefore, in the 
absence of sufficiently probative evidence establishing that 
the claimed disorder originated during the veteran's period 
of service, or establishing an etiological relationship 
between such disorder and the veteran's service-connected 
skin disorder, or suggesting any relationship between such 
disorder and Agent Orange, the Board concludes that the 
veteran's claim for service connection for a chronic lung 
disorder is not plausible and, therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  

II.  Service Connection for a Sinus Disorder Secondary to 
Excoriated Lesions of the
Arms and Legs

The veteran's service medical records do not specifically 
refer to complaints of or treatment for a sinus disorder.  A 
March 1996 entry noted that the veteran was seen with 
complaints of a sore throat and a temperature.  The diagnoses 
included the need to rule our bronchopneumonia and the need 
to rule out strep pharyngitis.  At the time of the April 1969 
separation examination, the veteran checked that he did not 
have chronic or frequent colds.  He also checked that he did 
not have sinusitis or hay fever.  The April 1969 separation 
examination report included notations that the veterans nose 
and sinuses were normal.  

VA treatment records dated from February 1986 to February 
1992 indicated that the veteran was treated for several 
disorders.  The veteran underwent a VA general medical 
examination in February 1992.  The examiner did not report 
any nose or sinus disorders.  The diagnoses referred to other 
disorders.  

VA treatment records dated from June 1992 to July 1996 
referred to continued treatment.  A June 1992 treatment 
report noted that the veteran was seen for evaluation of an 
upper respiratory infection which had its onset in June 1992.  
The veteran complained of congestion, fever and green sputum.  
The impression was bronchitis.  An April 1995 entry noted 
that the veteran continued to complain of increased shortness 
of breath, a productive cough and sinusitis.  An additional 
April 1995 entry referred to chronic sinusitis.  An August 
1995 consultation report noted that the veteran complained of 
nasal congestion.  He reported that he had not had a spray 
for four or five years.  The assessment was allergic rhinitis 
with the need to rule out sinusitis.  An additional April 
1995 entry noted that X-rays of the cranial sinuses showed 
bilateral maxillary sinusitis with air fluid level on the 
left.  An August 1995 entry noted that the veteran reported 
that he had severe congestion of the sinuses.  A January 1996 
entry noted that the veteran had a history of chronic 
sinusitis.  A March 1996 entry noted an impression of 
allergic rhinitis and a deviated nasal septum.  

At the October 1996 hearing on appeal, the veteran testified 
that at one time a physician "flushed and drained" his 
sinuses.  He said he underwent the procedure in August 1995.  
He said a physician told him that there was a possibility 
that his sinus disorder could be related to his skin 
disorder.  The veteran indicated that he had suffered a 
problem with his sinuses for at least thirty years.  A 
December 1996 VA pulmonary examination report referred to 
other disorders.

VA treatment records dated from January 1997 to August 1998 
indicated that the veteran was treated for multiple 
disorders.  A December 1997 treatment entry noted that the 
veteran was seen with complaints of hoarseness and dysphagia.  
Examination revealed a 2 by 3 cm superficial lesion on the 
right soft palate and tonsillar fossa.  The diagnoses 
included squamous cell carcinoma of the right soft palate and 
tonsillar fossa, stage II.  A December 1997 report noted that 
the veteran underwent an electrocautery of the squamous cell 
carcinoma of the oropharynx. 

At the October 1999 hearing before a member of the Board, the 
veteran testified that he was told by a physician that his 
sinus condition could have been caused by his skin condition, 
but the physician was unwilling to put such conclusion in 
writing.  The veteran stated that he was told that it was 
possible that the sores and things on the outside might also 
be on the inside.  He stated that the physician indicated 
that such was a possibility.  The veteran indicated that he 
had used medication, a spray, for his sinus disorder.  The 
veteran's wife indicated that the veteran was no longer using 
such medication.  

The Board has weighed the evidence of record.  It is observed 
that the record is devoid of sufficient objective evidence 
establishing an etiological relationship between the 
veteran's claimed sinus disorder and his service-connected 
excoriated lesions of the arms and legs.  The Board notes 
that the service medical records make no reference to 
complaints of or treatment for any sinus disorders.  The 
April 1969 separation examination report included notations 
that the veteran's nose and sinuses were normal.  The Board 
observes that the first clinical indication of record of a 
sinus disorder was pursuant to a June 1992 treatment report, 
over twenty-three after the veteran's separation from 
service, which noted that the veteran was seen for evaluation 
of an upper respiratory infection which had its onset in June 
1992.  The veteran complained, at that time, of congestion, 
fever and green sputum.  The impression was bronchitis.  The 
first clinical reference to an actually diagnosed sinus 
disorder was pursuant to an April 1995 treatment entry which 
noted that the veteran continued to complain of increased 
shortness of breath, a productive cough and sinusitis.  An 
additional April 1995 entry referred to chronic sinusitis.  
The Board notes that subsequent VA treatment records 
indicated that the veteran was treated for variously 
diagnosed sinus disorders including allergic rhinitis with 
the need to rule out sinusitis; chronic sinusitis; and 
allergic rhinitis with a deviated nasal septum.  

The Board observes that in statements and testimony on 
appeal, the veteran has alleged that he suffers from the 
claimed sinus disorder as a result of his service-connected 
excoriated lesions of the arms and legs.  The Board notes, 
however, that the veteran is not competent, as a lay person, 
to assert that such relationship exists or to assert medical 
causation.  See Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  The 
medical evidence simply fails to satisfactorily indicate that 
the veteran's claimed sinus disorder is etiologically related 
to his service-connected skin disorder.  There are no 
physician statements or treatment reports of record 
indicating such a relationship.  The Board observes that the 
veteran has alleged that a physician told him that there was 
a possibility that his sinus disorder could be related to his 
service-connected skin disorder.  The veteran testified, at 
the October 1999 hearing on appeal, that the physician would 
not put such conclusion in writing.  The Court has held that 
a claimant's statement about what a physician said about a 
condition, and subsequently "filtered" through the lay 
person's own sensibilities, is insufficient to render a claim 
well-grounded.  See Kirwin v. Brown, 8 Vet.App. 148 (1995).   
Additionally, the medical evidence also fails to indicate any 
relationship or nexus between such disorders and the 
veteran's period of service.  See Caluza.  Therefore, in the 
absence of competent evidence establishing an etiological 
relationship between the veteran's claimed sinus disorder and 
his service-connected excoriated lesions of the arms and 
legs, the Board concludes that the veteran's claims for 
service connection for such disorders are not plausible and 
therefore, not well grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  





II.  Increased Evaluation for Excoriated Lesions of the Arms 
and Legs

A.  Historical Review

The veteran's service medical records indicate that in 
October 1966, he was seen for a rash on the back.  It was 
noted that there were papulosquamous lesions in a "Christmas 
tree" distribution.  A January 1968 entry noted that the 
veteran had a rash on his arms and ears.  The April 1969 
separation examination report included notations that the 
veteran's skin was normal.  

VA treatment records dated from February 1986 to February 
1992 indicated that the veteran was treated for several 
disorders.  A February 1986 VA hospital discharge summary 
noted a diagnosis of pyoderma.  A February 1992 entry noted a 
diagnosis of multiple pruritic scars and scabs., excoriating.  

The veteran underwent a VA general medical examination in 
February 1992.  He reported that he had been breaking out in 
small pimples that would become pustules and then break open 
and form little sores on his arms, forearms and on both 
thighs.  He stated that after service he continued having 
this same problem which presently involved scarring and 
itching with occasional small pustules which would break 
open.  The examiner noted that he had multiple hypo-pigmented 
scars of the skin of both upper arms, forearms, and some on 
the thighs as well as some thickened skin of both forearms.  
The diagnosis was past history of possible exposure to 
herbicide Agent Orange with no evidence of chloracne.  The 
veteran also underwent a VA dermatological examination report 
in February 1992.  The examiner indicated that the veteran 
had numerous excoriated lesions over the forearms and legs.  
The examiner stated that the lesions were well-healed with no 
primary lesions and that such was not a chloracne type of 
eruption.  The examiner remarked that the veteran could be 
allergic to some substance that he was coming in contact with 
that would cause him to break out or he could have a 
neurodermatitis.  

In August 1992, service connection was granted for excoriated 
lesions of the arms and legs.  A noncompensable disability 
evaluation was assigned effective December 13, 1991.  

VA treatment records dated from June 1992 to November 1992 
referred to continued treatment.  At the December 1992 
hearing on appeal, the veteran testified as to his service-
connected skin disorder.  

An April 1993 rating decision increased the disability 
evaluation assigned for the veteran's service-connected skin 
disorder to 10 percent effective December 13, 1991.  The 10 
percent disability evaluation has remained in effect.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  
Dermatophytosis is evaluated as eczema under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 7806 (1999).  A 10 
percent evaluation is warranted for dermatophytosis with 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, extensive lesions or 
marked disfigurement.  A 50 percent evaluation requires 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement.  This is the maximum schedular rating 
assignable under this code.  38 C.F.R. Part 4, Diagnostic 
Code 7806 (1999).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

VA treatment records dated from January 1995 to July 1996 
indicated that the veteran was treated for multiple 
disorders.  At the October 1996 hearing on appeal, the 
veteran testified that there were times when his skin 
disorder would bleed.  The veteran also noted that the lesion 
would pus and ooze.  The veteran testified that he had a lot 
of scarring.  He also indicated that his lower lesions were 
"dripping" that morning.  The veteran testified that he had 
suffered lesions on his neck and even up to his forehead.  
The veteran's wife testified that he used a lotion for such 
disorder.  She also indicated that at times the veteran's 
whole arm would become red and raw.  

The veteran underwent a VA dermatological examination in 
December 1996.  He reported that he had lesions on his arms 
and legs that would begin with a bump and then pop and start 
bleeding until they would scab and heal.  The veteran stated 
that he used a salve which helped the itching, but did not 
heal the lesions completely.  The examiner reported that the 
veteran had multiple scabbing areas along his arms and legs 
with other areas of scarring at prior lesion sites.  The 
examiner noted that there was no exudate, swelling or 
erythema.  It was observed that the distribution of the skin 
disorder was mostly on the forearms and legs and that its 
characteristics were rounded with central scabbing areas that 
were slightly raised.  A photograph was provided which showed 
the veteran's skin lesions.  The diagnosis was dermatitis of 
unclear etiology.  The examiner noted that the disorder was 
not limiting the veteran's work.  

VA treatment records dated from January 1997 to August 1998 
indicated that the veteran continued to receive treatment.  A 
January 1998 entry noted that the veteran had skin lesions to 
the left arm and both legs.  As to the left arm, there were 1 
to 2 cm crusted areas with redness and erythema surrounding 
the areas.  There were multiple 1 to 2 cm crusted areas with 
redness and some areas raised on both legs.  The assessment 
was skin infection.  

The veteran underwent a VA dermatological examination in 
December 1998.  The examiner reported that there were 
scattered erythematous papulo-nodules, 4 to 6 mm in size, 
associated with intermingled excoriations, involving both 
forearms and the lower extremities in a bilateral symmetrical 
distribution.  The examiner stated that there was no 
ulceration, exfoliation or crusting.  The examiner indicated 
that there were episodes of "nervous tension" associated 
with the severe rubbing and scratching of the skin (emphasis 
added).  The diagnosis was prurigo nodularis.  

At the October 1999 hearing before a member of the Board, the 
veteran testified that his skin disorder was on his arms and 
his legs.  He stated that presently his legs were worse than 
his arms.  The veteran reported that while he went to watch a 
little league game, people were scared they were going to 
catch something from him.  He indicated that he was presently 
using some kind of ointment.  The veteran's wife testified 
that they had to be careful removing the veteran's shirts 
because it would pull the skin with it.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record indicates that the veteran suffers from 
symptomatology reasonably shown to be productive of 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or exceptionally repugnant 
disfigurement.  38 C.F.R. Part 4, Diagnostic Code 7806 
(1999).  The most recent December 1998 VA dermatological 
examination report noted that the veteran had scattered 
erythematous papulo-nodules, 4 to 6 mm in size, associated 
with intermingled excoriations, involving both forearms and 
the lower extremities in a bilateral symmetrical 
distribution.  The examiner stated that there was no 
ulceration, exfoliation or crusting.  The examiner also 
indicated that there were episodes of "nervous tension" 
associated with the severe rubbing and scratching of the 
skin.  The diagnosis was prurigo nodularis.  Additionally, a 
December 1996 VA dermatological examination report noted that 
the veteran had multiple scabbing areas along his arms and 
legs with other areas of scarring at prior lesion sites.  The 
examiner noted that there was no exudate, swelling or 
erythema.  It was observed that the distribution of the skin 
disorder was mostly on the forearms and legs and that its 
characteristics were rounded with central scabbing areas that 
were slightly raised.  The diagnosis, at that time, was 
dermatitis of unclear etiology.

The Board observes, as noted above, that the examiner, 
pursuant to the December 1998 VA dermatological examination 
report, specifically reported that there were episodes of 
"nervous tension" associated with the severe rubbing and 
scratching of the skin.  Although the examiner indicated that 
there was ulceration, exfoliation or crusting, a January 1998 
treatment entry specifically noted that there were multiple 1 
to 2 cm crusted areas with redness and some raised areas on 
the veteran's legs.  Therefore, the Board is of the view that 
the evidence is sufficiently in equipoise as to whether a 50 
percent evaluation is more nearly indicative of the veteran's 
disability picture under the facts of this case.  The 50 
percent evaluation is the maximum allowable disability 
evaluation under such schedular criteria.  Accordingly, the 
Board concludes that a 50 percent disability evaluation is 
warranted for the veteran's service-connected excoriated 
lesions of the arms and legs.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).  


ORDER

Service connection for a chronic lung disorder is denied.  
Service connection for a sinus disorder secondary to 
excoriated lesions of the arms and legs is denied.  A 50 
percent evaluation for excoriated lesions of the arms and 
legs is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

